Exhibit 10.3

 

EPOCRATES, INC.

 

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED OFFER LETTER

 

This AMENDMENT NO. 1 (the “Amendment”) to that Amended and Restated Offer Letter
dated as of January 28, 2011 (the “Agreement”), by and between Epocrates, Inc.,
a Delaware corporation (the “Company”) and Patrick D. Spangler (the “Employee”)
is entered into as of June 29, 2011 by and between the Company and the Employee.

 

RECITALS

 

WHEREAS, Section 15 of the Agreement provides that the Agreement may be changed
in a written agreement signed by the Employee and a duly authorized officer of
the Company; and

 

WHEREAS, the Employee and the Company wish to amend the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in the Agreement and this Amendment, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby amend the
Agreement as follows:

 

1.               Section 1(a) of the Agreement is hereby amended and restated in
its entirety to remove the provisions regarding the allocation of Employee’s
duties among the Company’s offices and the requirement to relocate as follows:

 

“a.                                 You will become the Chief Financial Officer
for the Company. You will report directly to the Chief Executive Officer. This
is a full-time position.”

 

2.               Section 4(c) of the Agreement is hereby deleted to eliminate
the relocation benefits.

 

3.               Miscellaneous.

 

(a)                                  Continuing Effect of Agreement. All other
provisions of the Agreement remain in full force and effect and unmodified by
this Amendment.

 

(b)                                  Counterparts. This Amendment may be
executed in several counterparts, each of which shall constitute an original and
all of which, when taken together, shall constitute one agreement.

 

[This Space Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year set forth above.

 

 

 

COMPANY:

 

 

 

Epocrates, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Rosemary A. Crane

 

Name:

Rosemary A. Crane

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Patrick D. Spangler

 

Patrick D. Spangler

 

--------------------------------------------------------------------------------

 